Citation Nr: 1127807	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  09-49 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for osteoarthritis involving the spine, knees, and hips.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for bilateral foot disability.

6.  Entitlement to service connection for bilateral glaucoma.

7.  Entitlement to service connection for a heart murmur.

8.  Entitlement to an increased disability rating for hypertension with history of shortness of breath and chest pain, currently rated as 10 percent disabling.

9.  Entitlement to a compensable disability rating for right ear hearing loss.

10.  Entitlement to an initial compensable disability rating for erectile dysfunction.

11.  Entitlement to an initial compensable disability rating for arthritis of the right third finger.


REPRESENTATION

Appellant represented by:  African American PTSD Association


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967, and from July 1967 to August 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In an October 2007 rating decision, the RO denied increased ratings for hypertension (with history of shortness of breath and chest pain) and right ear hearing loss.  The RO granted service connection for erectile dysfunction and assigned a noncompensable disability rating.  In a May 2009 rating decision, the RO denied reopening of previously denied claims for service connection for left shoulder disability and for osteoarthritis of the spine, knees, and hips.  The RO also denied service connection for gout, bilateral foot disability, bilateral glaucoma, and a heart murmur.  The RO granted service connection for arthritis of the right third finger and assigned a noncompensable disability rating.  In a September 2009 rating decision, the RO denied service connection for diabetes mellitus, including as secondary to service connected hypertension.

In a January 2008 statement, the Veteran raised a claim for service connection for cataracts.  In an August 2008 statement, the Veteran raised claim a claim for service connection for his right shoulder.  The issues of service connection for cataracts and right shoulder disability thus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of service connection, on the merits, for left shoulder disability, for osteoarthritis involving the spine, knees, and hips, for gout, for bilateral foot disability, and for bilateral glaucoma, as well as the claims for higher ratings for hypertension with history of shortness of breath and chest pain, right ear hearing loss, and arthritis of the right third finger are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A February 2000 rating decision denying service connection for left shoulder disability and osteoarthritis involving the spine, knees, and hips was not appealed and is final.

2.  Evidence received since the February 2000 rating decision includes competent evidence suggesting a link between the Veteran's left shoulder disability and military service. 

3.  A June 2000 rating decision that continued the denial of service connection for osteoarthritis was not appealed and is final.

4.  Evidence received since the February and June 2000 rating decisions includes competent evidence suggesting a link between the Veteran's osteoarthritis involving the spine, knees, and hips and military service. 

5.  Type 2 diabetes mellitus was diagnosed in 2001, many years after service, and is not attributable to hypertension or medication for hypertension.

6.  A heart murmur was not shown in service and is not currently shown by the medical evidence.

7.  The Veteran's erectile dysfunction is manifested by impairment of erectile power, without visible deformity of the penis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for osteoarthritis of the spine, knees, and hips.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for establishing service connection for type 2 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2010).

4.  The criteria for establishing service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310(a).

5.  The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Board is granting herein the requests to reopen claims for service connection for left shoulder disability and for osteoarthritis involving the spine, knees, and hips.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating his requests to reopen those claims.

In this case, the RO provided VCAA preadjudicatory notice in letters issued in August 2006, September 2008, October 2008, and January 2009.  In those letters, the RO advised the Veteran what information and evidence was needed to substantiate claims for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The RO also advised the Veteran as to how VA determines disability ratings and effective dates.  In the October 2008 letter, the RO advised the Veteran of what is necessary to establish service connection secondary to a service-connected disability.  The case was last adjudicated in January 2010.

The appeal concerning the initial evaluation for erectile dysfunction arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

With respect to the claims that the Board presently is deciding, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran also submitted medical literature.

The Board acknowledges that the Veteran has not had a VA medical examination that addressed his claim for service connection for a heart murmur.  Under certain circumstances, VA's duties to assist a claimant in substantiating a claim include providing a medical examination or obtaining a medical opinion.  A medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but contains evidence of a current disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no evidence that the Veteran had a heart murmur during service or during the course of the claim.  The assembled information does not suggest that the Veteran currently has a heart murmur that may be associated with any event, injury, or disease in service or with a service connected disability.  Therefore, VA is not required to provide an examination with regard to the heart murmur claim.

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes, arthritis, and cardiovascular-renal disease become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  



New and Material Evidence Claims

In a February 2000 rating decision, the RO denied service connection for status post left shoulder surgery and for osteoarthritis of the spine, knees, and hips.  In a June 2000 rating decision, the RO confirmed the denial of service connection for osteoarthritis.  The Veteran did not file a notice of disagreement (NOD) with either decision.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Accordingly, the February 2000 and June 2000 rating decisions are final.

Under the applicable regulation, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the was disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 (1996).  

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

With respect to the left shoulder claim, the evidence that was in the claims file in February 2000 includes service treatment records, the Veteran's claim, and a post-service statement from a physician dated in January 2000.  The service treatment records show that the Veteran sustained a fracture of the left humerus during service in August 1972.  The arm was casted.  Treatment notes show reports of recurrent discomfort in that arm later in service in 1973, 1976, and 1979.  In a January 2000 letter, a physician who treated the Veteran reported that the Veteran underwent left shoulder surgery in 1995.

Regarding the back, hips, and knees claim, the evidence that was in the claims file in February 2000 includes service treatment records, the Veteran's claim, and statements from a physician dated in January 2000 and March 2000.  The service treatment records show treatment for musculoskeletal pain and injuries, including some reports of pain in back, knees, and hips.  In March 2000, a treating physician indicated that the Veteran had been seen for osteoarthritis since 1992, with complaints involving the low back, hips, and knees from 1998.

In the February 2000 decision, the RO denied the left shoulder claim because the evidence did not establish that the Veteran's current left shoulder condition was related to service.  The RO denied the claim for osteoarthritis of the back, knees, and hips in February 2000 and June 2000 because there was no record of treatment in service osteoarthritis of those joints or evidence of the condition to a compensable degree within one year following discharge from service.  

The evidence added to the claims file since the February 2000 denial of the left shoulder claim includes additional post-service medical evidence.  Post-service treatment records received in 2009 show that the Veteran had treatment for left shoulder pain in 1986, about a year after his separation from service.  Records show that in March 1996 the Veteran had surgery to address left shoulder arthritis, and that in April 2011 he had surgery to address left shoulder impingement syndrome.  In December 2009, a treating physician wrote that the Veteran broke his left upper arm during service and subsequent to that trauma developed arthritis in his left upper extremity and shoulder.

With respect to the claim concerning the back, knees, and hips, treatment records added to the file in 2009 show treatment in 1986 for right knee pain.  The old and new treatment records combined reflect x-ray evidence of degenerative changes in multiple areas including the lumbar spine, bilateral knees, and bilateral hips.  In November 2010, a treating physician wrote that the Veteran has degenerative joint disease, and that it is very likely that this condition was either caused or exacerbated during the Veteran's active duty.

The evidence added since the February 2000 decision denying the left shoulder disability and since the June 2000 decision denying osteoarthritis of the back, knees, and hips relates to an unestablished fact necessary to substantiate the claims for service connection.  Specifically, some of the additional evidence suggests a possible link between the Veteran's military service and claimed conditions.  Thus, the new evidence raises a reasonable possibility of substantiating the claim.  As there is evidence that is both new and material, the Board grants reopening of the previously denied claims for service connection for a left shoulder disorder and osteoarthritis of the spine, knees, and hips.  The Board finds, however, that additional evidence should be developed regarding the reopened claims.  The Board will address that evidentiary development in the REMAND section, below.

Service Connection for Diabetes Mellitus

The Veteran has hypertension that is treated with medication.  He has type 2 diabetes mellitus.  He essentially contends that his current diabetes mellitus developed as a result of the long term use of medication for his service-connected hypertension.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, diabetes mellitus is among the chronic disabilities that are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records do not contain any complaints or finding of diabetes.  The Veteran received treatment during service for hypertension.  The service treatment records show that in 1973 he was started on medication for hypertension.  The Veteran has not stated, and medical records do not show, that he was diagnosed with diabetes during the year following his separation from service.  Medical records indicate that he was diagnosed with diabetes in 2001.

The Veteran contends that medication he takes for hypertension caused his diabetes.  He submitted a medical article indicating that type 2 diabetes mellitus develops slowly, and may be present for several years before it is diagnosed.  He submitted medical literature stating that type 2 diabetes mellitus was more likely to develop in people with hypertension, and in people on medication for hypertension.

In June 2009, P. T. W., M.D., a physician who treats the Veteran at a U.S. military facility, discussed whether the Veteran's diabetes was due to hydrochlorothiazide (HCTZ), a medication that the Veteran takes for hypertension.  Dr. W. stated:

I can't tell whether this is service connected or not but the best way is to stop the hctz and use other medications.  If the diabetes improved after hctz is discontinued then he can argue that diabetes is due to hctz.

In July 2009, a VA examiner reviewed the Veteran's claims file including his history and the medical literature that the Veteran submitted.  The examiner discussed the evidence and the medical literature that the Veteran submitted.  The examiner concluded that the veteran's type 2 diabetes mellitus was not caused by and is not secondary to long term usage of HCTZ for hypertension.  The examiner noted that the literature did not support the Veteran's contention that the long term use of medication for hypertension caused his diabetes.  The examiner stated that the literature involved diabetes insipidus, which is not what the Veteran has and is not related to the type of diabetes the Veteran has (type 2 diabetes mellitus).  The examiner also discussed the literature discussing glucose regulation in patients taking thiazide diuretic therapy.  The examiner noted that because potassium elevation or depletion caused by that medication has not been found to be associated with or related to type 2 diabetes, the literature again does not support the Veteran's contention.  The examiner also noted the normal electrolyte studies including potassium levels throughout the years.  Finally, the examiner noted that the literature noted that patients receiving thiazide diuretics, ACE inhibitors, and calcium antagonists were not at greater risk for developing diabetes than those not receiving any antihypertensive therapy.  

Upon consideration of the record, the Board notes that there is no medical opinion linking the Veteran's diabetes mellitus type 2 to the HCTZ treatment.  Dr. W. considered the possibility of a relationship between HCTZ and diabetes, but stated that he could not tell, without trying a discontinuation of the medication, if the HCTZ caused the diabetes.  In July 2009, following a thorough review and discussion of the evidence, the VA examiner concluded that the Veteran's diabetes was not caused by his use of hypertension medication.  On the issue of the likely etiology of the Veteran's diabetes, the examiner's discussion of the literature as it relates to the Veteran's specific history carries greater weight than the literature by itself, which relates to relationships between medications and diseases in studies of large groups of patients.  Thus, the preponderance of the evidence is against the Veteran's claim.  As noted above, there is also no evidence that the Veteran's diabetes was diagnosed during service or the year following service.  The Board therefore denies service connection for the Veteran's diabetes.

Service Connection for Heart Murmur

The Veteran contends that long term use of medications for hypertension may have caused problems, including a heart murmur.  He has also stated that his heart murmur is due to stress.  Service connection is established for hypertension with history of shortness of breath and chest pain.  

The Veteran's service treatment records include notations that the Veteran has dextrocardia (displacement of the heart to the right).  See STEDMAN'S MEDICAL DICTIONARY 489 (27th ed. 2000).  On examinations in July 1965 and January 1967 heart sounds were reported to be normal, with no murmurs.  From 1973 forward, the Veteran was treated for hypertension and followed for excess weight.  In 1974, 1975, 1978, 1982, 1983, and 1984, he was seen for episodes of chest pain.  In treatment notes in 1978, 1980, 1983, and 1984, it was noted that there was no audible murmur.

Post service treatment notes from January 2002 and September 2003 reflect the Veteran's reports of a diagnosis of heart murmur.  In September 2004, it was noted that the Veteran had a systolic murmur.  In September 2005, the Veteran was seen to evaluate episodes of chest pain in August 2005.  The treating clinician heard a heart murmur, described as a benign flow murmur.  In October 2005, in order to evaluate atypical chest pain, the Veteran underwent cardiac catheterization.  The findings were minimal atherosclerotic plaquing, with no coronary stenosis.  The treating clinician concluded that the Veteran's chest pain was noncardiac in etiology.  In treatment notes from June 2006 and June 2009, it was reported that no murmurs were heard.  In June 2009, it was noted that no heart disease had been diagnosed.

There is no evidence that the Veteran had any heart murmur during service.  The earliest notation of heart murmur was made many years after the Veteran's service.  Presently, there is no medical evidence indicating that the Veteran currently has a heart murmur, or has had one at any time during the course of his claim for this disability, which was filed in 2008.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In short, the competent medical evidence does not establish the current presence of a heart murmur.  While the Veteran contends he suffers from such due to stress or medication he takes for hypertension, as a lay person, he is not competent to diagnose himself with a heart murmur as such requires medical testing.  Moreover, he is not competent to provide a medical opinion on the etiology of heart murmurs as such requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the preponderance of the evidence is against the claim for service connection for a heart murmur.

Increased Initial Rating for Erectile Dysfunction

The Veteran has appealed the initial 0 percent, noncompensable rating assigned for his service-connected erectile dysfunction (ED).  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As the Veteran appealed the initial disability rating that the RO assigned for his ED, the Board will consider the evidence for the entire period since May 5, 2006, the effective date of the grant of service connection, and will consider whether staged ratings are warranted.

The RO granted service connection for ED resulting from medications taken for service-connected disability.  The Veteran's ED is currently rated as noncompensable by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which pertains to deformity of the penis with loss of erectile power.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  While there is no diagnostic code that specifically addresses ED, Diagnostic Code 7522 addresses loss of erectile power, which is the symptomatology the Veteran describes.  Diagnostic Code 7522 is the only diagnostic code that specifically addresses erectile function, and is the most appropriate code for evaluating the Veteran's medication-related ED.

Diagnostic Code 7522 provides for a 20 percent rating when there is deformity of the penis with loss of erectile power.  When the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2010).  Thus, in the case of evaluation under Diagnostic Code 7522, when both deformity of the penis and loss of erectile power are not shown, a 0 percent rating will be assigned.  For disorders rated under Diagnostic Code 7522, entitlement to special monthly compensation under 38 C.F.R. § 3.350, for loss of use of a creative organ, is to be considered.  In this case, the RO granted the Veteran special monthly compensation for loss of use of a creative organ.

In July 2007, the Veteran was examined by a urologist at a U.S. Army Medical Center.  The urologist found that the Veteran has ED that is as likely as not secondary to medications taken for service-connected disability.  He reported that many common treatments for ED have been exhausted, and that the Veteran was left with the option of a penile prosthesis.  The Veteran was not found to have any deformity of the penis.  He did not have incontinence or urinary tract disease, and he had not undergone genitourinary surgery.  The evidence demonstrates that the Veteran's ED is manifested by impairment of erectile power, without visible deformity of the penis.  Therefore, the Veteran is not entitled to an initial compensable rating under Diagnostic Code 7522.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide a  higher rating for more severe disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions with respect to all claims denied in this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for osteoarthritis of the spine, knees, and hips is reopened, and to this extent only the appeal is granted.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a heart murmur is denied.

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.


REMAND

The reopened claims for service connection for left shoulder disability and for osteoarthritis involving the spine, knees, and hips, must be considered on their merits.  Additional evidence regarding those claims is needed.  A treating physician has stated that left shoulder arthritis developed subsequent to left upper arm fracture during service.  The physician's statement and the other assembled evidence do not clearly indicate whether post-service left shoulder pathology is a result or continuation of the left humerus fracture during service.  The Board will remand the left shoulder issue for an orthopedic examination, with review of the claims file, and an opinion regarding the relationship between the in-service injury and the post-service left shoulder disability.

There is evidence of spine, knee, and hip complaints during service, and of current arthritis in those areas.  A physician has found it likely that the Veteran's current degenerative joint disease was caused or exacerbated during his service.  A rationale for his conclusion was not provided.  Remand for an examination to obtain an opinion on the relationship between his arthritis and service is warranted.

The Veteran's service treatment records are silent as to gout.  The Veteran's medical records show a diagnosis of gout from 2005 forward.  The Veteran contends that his gout was caused by his duties during service, or by medications he takes, including medication taken over a long period for service-connected hypertension.  In June 2009, a physician who treats the Veteran wrote that gout can be aggravated or precipitated by hydrochlorothiazide (HCTZ), a medication that the Veteran takes for hypertension.  The physician's statement did not address the likelihood that the hypertension medication caused or aggravated gout in the Veteran's case.  The Board will remand the issue for an examination with file review and an opinion addressing that question.

The Veteran contends that he has bilateral foot disability manifested by pain in the feet.  He attributes the disability to his duties during service, which required long hours on his feet.  The Veteran's service treatment records include reports of ankle twist injuries.  Medical records since service include a 1998 finding of arthritis in the right foot.  In a November 2010 statement, a physician supported a likely link between the Veteran's service duties and his present degenerative joint disease, without specifying what joints are affected.  On remand, the Board will seek clarification through an examination with file review and an opinion regarding whether the Veteran's foot disorder is related to military service.

The Veteran currently has glaucoma.  He contends that the glaucoma began during service or soon after service.  He has indicated that his glaucoma was diagnosed as early as 1986.  His service treatment records show elevated intraocular pressure (IOP) bilaterally in 1982 and 1984, without a diagnosis of glaucoma.  Post-service treatment records show diagnosis of glaucoma in 2003.  The evidence leaves a question as to the likelihood that the current glaucoma is related to the elevated IOP noted in the later years of service.  The Board will remand the issue for an examination with file review and an opinion regarding the likely etiology of the current glaucoma.

The Veteran is seeking a disability rating higher than 10 percent for his service connected hypertension with history of shortness of breath and chest pain.  The Rating Schedule provides for a rating higher than 10 percent for hypertension if diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Treatment records in the claims file do not show blood pressure readings at or above those levels.  In notes from treatment in June 2009, however, the Veteran reported that in his blood pressure readings at home the diastolic pressure was 110 to 120.  The reports of medical examinations performed in 2007 and 2009 did not contain blood pressure readings.  The Board will remand the hypertension rating issue for an examination to obtain current findings.

The Veteran essentially contends that his right ear hearing loss has worsened.  The claims file contains the report of audiometric testing performed by a private practitioner in March 2007; but that examination did not include specific findings of speech discrimination testing.  The Board will remand the issue for a VA authorized audiological examination.

The Veteran appealed the initial noncompensable disability rating assigned for service connected arthritis of the right third finger.  The Rating Schedule provides for a 0 percent or a 10 percent rating for limitation of motion of the third finger on the dominant hand, depending on the size of the gap between the fingertip and the palm, or the extent of the limitation of extension of the finger.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).  The record does not contain findings as to the range of motion of the Veteran's right third finger.  The Board will remand the issue for an examination to obtain that information.

The Veteran resides in Germany.  Claims file review is necessary for the service connection claims being remanded.  If arrangements cannot be made to have the claims file (or a complete copy thereof) provided to the examiners in Germany, then the report of the physical examinations conducted in Germany should be forward along with the claims file to a VA physician to provide the opinions requested.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his back, hips, knees, hypertension, left shoulder, gout, feet, glaucoma, right ear hearing loss, and right hand since 2008.  After securing the necessary release, the RO/AMC should obtain any relevant records identified by the Veteran which are not duplicates of those already of record. 

2.  Schedule the Veteran for a VA authorized orthopedic examination to address the nature of disabilities of the left shoulder, spine, bilateral knees, bilateral hips, and bilateral feet and to obtain an opinion as to whether such disorders are related to service.  All indicated tests should be conducted, including x-rays, and the results reported.  The claims file should be provided to and be reviewed by the examiner, if possible.  If arrangements cannot be made to have the claims file (or a complete copy thereof) provided to the examiner in Germany, then the report of the examination conducted in Germany should be forward along with the claims file to a VA physician to provide the opinions requested.

After examination of the Veteran and review of the claims file, the examiner should provide diagnoses for any current disorders affecting the left shoulder, spine, left and right knees, left and right hips, and left and right feet.  For each disorder in those areas, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current disorder arose during service or is causally related to service.  The examiner should provide the medical reasoning for the conclusions reached.

3.  Schedule the Veteran for a VA authorized hand examination to address the nature and severity of his right third finger arthritis.  The examiner should provide the range of motion for the right third finger, to include indicating in inches or centimeters the length of the gap between the fingertip and the proximal transverse crease of the palm, with the finger flexed.  The examiner should indicate at what point in the range of motion that pain begins.

4.  Schedule the Veteran for a VA rheumatology examination to determine the current nature of the Veteran's gout and to obtain an opinion as to whether such disorder is related to service or service connected disability.  The claims file should be provided to and be reviewed by the examiner, if possible.  If arrangements cannot be made to have the claims file (or a complete copy thereof) provided to the examiners in Germany, then the report of the examination conducted in Germany should be forward along with the claims file to a VA physician to provide the opinions requested.

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current gout was caused or worsened beyond normal progression (aggravated) by hydrochlorothiazide taken for hypertension, or is causally related to events during the Veteran's service.  If the examiner concludes that the Veteran's gout is aggravated by the medication taken for hypertension, the examiner should quantify the degree of aggravation.  The examiner should provide the medical reasoning for the conclusions reached.

5.  Schedule the Veteran for an ophthalmology examination to address the current nature of the Veteran's claimed glaucoma and to obtain an opinion as to whether such is possibly related to service.  The claims file should be provided to and be reviewed by the examiner, if possible.   If arrangements cannot be made to have the claims file (or a complete copy thereof) provided to the examiners in Germany, then the report of the examination conducted in Germany should be forward along with the claims file to a VA physician to provide the opinions requested.

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that current glaucoma arose during service or is otherwise causally related to the Veteran's service, or is otherwise related the Veteran's service, to include the elevated IOP noted therein.  The examiner should provide the medical reasoning for the conclusions reached.

6.  Schedule the Veteran for a VA hypertension examination to determine the current severity of his hypertension with history of shortness of breath and chest pain.  The examination report should contain several blood pressure readings, and any other findings relevant to the current manifestations of the Veteran's hypertension.

7.  Schedule the Veteran for a VA audiology examination to determine the current severity of his right ear hearing loss.  The examination report should show for each ear the puretone thresholds at the frequencies 1000, 2000, 3000, and 4000 Hertz, and the percentage of speech discrimination using, if possible, the Maryland CNC Test.

8.  After completion of the above, review the expanded record and determine if the remanded claims can be granted.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


